NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     NOV 23 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 15-10065

              Plaintiff - Appellee,               D.C. No. 2:14-cr-00171-JAD

    v.
                                                  MEMORANDUM*
 SEBASTIAN QUINTO-PARTIDO,

              Defendant - Appellant.

                     Appeal from the United States District Court
                               for the District of Nevada
                     Jennifer A. Dorsey, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         Sebastian Quinto-Partido appeals from the district court’s judgment and

challenges the 30-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for being a deported alien

found in unlawfully the United States, in violation of 8 U.S.C. § 1326. We have

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Quinto-Partido contends that the custodial sentence and three-year term of

supervised release are substantively unreasonable. The district court did not abuse

its discretion in imposing Quinto-Partido’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The low-end custodial sentence and term of supervised

release are substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Quinto-Partido’s extensive

immigration history and the need for adequate deterrence. See U.S.S.G.

§ 5D1.1 cmt. n.5 (supervised release term for a deportable alien is appropriate if it

would provide added measure of deterrence); Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    15-10065